Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   The following is a Non-Final Office Action.  Claims 1-30 are pending in the instant patent application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/22 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged.   

Response to Arguments
Applicant’s arguments with respect to 101 have been fully considered and are found persuasive. 
Applicant’s arguments with respect to 103 with respect to the “hypertree-based compatibility structure” have been fully considered but are moot in view of Wical
 Applicant’s arguments with respect to resolving conflicts by one of creating, splitting, and nesting nodes has been fully considered but are moot in view of reconsideration of Hele. Figure 7, 11, 0107-0110 - The rule added to the rule-set to resolve the exception (resolving the conflict) (0084), is adding a “relationship between a response and subsequent questions” (0107); Based on Figure 11 (“queries” as nodes), and a node described as “featuring a question from a question set” (0109), the added relationship to subsequent questions is adding a new node (subsequent question), or splitting from a previous node (previous question)) 
Applicant’s arguments with respect to the newly added limitations are moot in view of Rixford.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (See MPEP §2106). 
Specifically, claims 1, 11, and 21 recite “wherein revising the dynamic evaluation model includes using a hypertree-based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes. Examiner notes ¶¶79 of Applicant specification, states (in relevant parts):
¶79 of Applicant Specification: […] classification hypertree 300 may allow disparate business classification systems to be cross-mapped and may allow for the resolution of conflicts by e.g., creating, splitting and/or nesting nodes. […
In view of such disclosure, one of ordinary skill in the art would not be apprised as to how ¶79 is written support showing Applicant possession for claimed invention, because ¶79 of Applicant specification does not reflect that Applicant contemplated how the revising of the dynamic evaluation model would involve using a hypertree-based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes. The claim limitations noted herein define the invention by “merely specifying a desired result”, such that the specification fails to “sufficiently identify how a function is performed or the result is achieved”, and also appears to describe a ‘narrow species’ without evidence that the genus was contemplated (MPEP §2163.03). Similarly, the figures of Applicant’s disclosure fail to show, to one of ordinary skill in the art, that the invention as defined by claim limitations in question (above) was contemplated by Applicant, and are merely specifying the desired result, without describing as to how the revising of the dynamic evaluation model would involve using a hypertree-based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes. In view of such, Examiner fails to see the Specification disclose that which is particularly claimed, when viewed as a whole.
See MPEP §2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).
Claims 2-10, 12-20, and 22-30 are rejected by virtue of dependency upon the aforementioned parent claims rejected under 112(a) rationale (above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hele (2002/0111835) in view of Wical (2014/0122228) in view of Rixford (US 10147141).

	With respect to claim 1, Hele discloses: 
	A computer-implemented method, executed on a computing device (0015, 0025, 0143, Figure 2), comprising: 							obtaining a provider evaluation model from each of a plurality of providers resulting in a plurality of provider evaluation models (Figure 7AB, 0082, 0107- -each of the specific carrier’s rule sets (responses-subsequent question) are interpreted as each of the provider evaluation models; 
	0082-As shown in FIGS. 7A-7B, the rules are structured in a hierarchal manner to include basic underwriting rules 190 (e.g., applicable for all carriers and products), rules specific to individual carriers 192, and rules specific to individual products of each carrier 194. Hence, the system supports the simultaneous underwriting of a user's profile against multiple carriers and multiple products)
generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; (Fig. 7A-B (See Structure), 0013, 0021, 81-82, 0107- a decision tree structure including rule sets in response to question responses obtained from user, in order to determine eligibility of insurance products of the plurality of carriers).
receiving a request for an evaluation response; (0103-0104- Referring to FIG. 11, the underwritten insurance application system employs a reflexive question engine 96 that serves questions to the user and analyzes their responses…..The question server 96 uses queries that are ordered based on responses to earlier queries to enhance the efficiency of the questioning process. The queries can be stored in decision trees and/or matrices to reflect this relationship.)
[0109] During the process, each response is stored and matched against a rule set, e.g., a decision tree, to determine the requirement and/or substance for subsequent questions.
requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; (109 - the decision tree determines which questions are requested and the applicant’s answers define ‘dynamic’ applicant information).
and revising the dynamic evaluation model and eliminating one or more non-compatible users based, at least in part, upon a tree-based compatibly structure;
wherein revising the dynamic evaluation model includes using the tree-based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes.
(0084, 0110- the flexibility of the decision tree (ie. adding a rule to handle an exception) allows data capturing for multiple carriers; the exception (“rare disease/condition”) is part of the second set of received information, used for quote refining (0008, 0096) which classifies users as “rejected” (Table 1) (ie. eliminating), or knocking out a user (0118) (ie. eliminating))   
Figure 9, Table 1, 0089-0101- the displaying the quotes of different providers based on classifications of the user (“super-preferred, preferred, standard, or rejected”) is interpreted as “cross-mapping” disparate classification systems;  
Figure 7, 11, 0107-0110 – the rule added to the rule-set to resolve the  exception (“resolving conflict”) (0084) is adding a “relationship between a response and subsequent questions” (0107);  In view of Figure 11 (the queries as nodes), and a node described as “featuring a question from a question set” (0109), the added relationship is adding a new node (subsequent question), or splitting from the previous node (previous question))  
and processing the dynamic applicant information to generate one or more provider specific information sets for one or more providers, wherein the one or more provider specific information sets are based, at least in part, upon one or more provider evaluation models, (0099- the “application” (processed applicant information and provider specific information set) is forwarded to several insurance carriers of the user’s choosing in order to receive firm binding orders (information set is based on the reflexing questioning/ provider evaluation model)) 
While Hele eliminates one or more non-compatible users based on underwriting rules, Hele does not explicitly state one or more providers are eliminated.  However, Hele discloses carriers being eliminated in an underwriting process where a user selects a “subset” of carriers from a set of carriers.  (0046- …The user profile is used to recommend 40 policies to the user based on results obtained from examination of the profile against underwriting policies or rules for multiple insurance carriers.  Based on the user's profile, e.g., age, gender, marital status, dependents' age, occupation, income, and so forth, a recommendation engine (not shown) recommends 40… life insurance carriers to the user. The user 12 can be provided with options to…select subsets of…insurance carriers)  
The sole difference between Hele and the claimed subject matter is Hele does not disclose the one or more providers are eliminated by the underwriting rules.    However, Hele teaches an underwriting insurance process where insurance carriers are eliminated. Hele shows the eliminating of carriers during insurance underwriting was known in the prior art at the time of the invention.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Hele’s users for Hele’s providers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  The result would be predictable because the users are being eliminated by the providers underwriting rules, thus, the providers could also be eliminated by these rules. 					Hele’s tree-structure discloses indents (Figure 7, 11) similar to Applicant’s Spec hyper-tree (Figure 4). However, Hele does not explicitly state the tree is a “hypertree.”   Wical, directed to providing recommendations for tools or products (Abstract), discloses a hyper-tree that interconnects data from different sources (0003- The data can be stored into a suitable structure that is able to dynamically connect at various levels of granularity and interpretation, such as a hyper-graph structure in one or more of the servers. A portion of these storage structures can be selected based on a individual pieces of content, such as a customer or a product, and by any type of ad hoc or formal groupings, such as taxonomies, market segments, and latent analytical groups that can be used to generate a recommendation or prediction for any other piece of data (e.g., customers, products, sets of customers or products, latent groups of data). 						[0105] In addition to assessing the patterns of classifications or collections of items in the hyper-graph, the emergent data processing system 100 can interconnect the patterns from different sources. This allows for an additional dimension of data to show where items from one source (e.g., EBay) can be connected with items from other sources (e.g., Amazon, YouTube). Any type of pattern representing any type of content can be interconnected, as each pattern is itself a sub-graph, which is a node. And every node can be connected to any other node via an edge, and the edges are defined semantically, so any kind of connection between any two nodes is possible)    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hele’s tree to include Wical’s hyper-tree, “helping interconnect patterns from different source and showing where items from one source…can be connected with items from other sources…,” and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.							Hele does not explicitly state:  Rixford, in analogous art (See 1(8-11)), discloses:   wherein processing the dynamic applicant information to generate one or more provider specific information sets for one or more providers includes converting data within the dynamic applicant information that is incompatible with the one or more provider specific information sets to a format compatible with the one or more provider specific information sets.  (Figure 1, 7(17-56)- The user interface configuration schema 112 may include information for configuring the user interface such that it may capture information necessary to provide rate quotes for the insurance product offerings the consumer is interested in….,.In an embodiment, this information may be used to configure each of the input fields to capture the information from the user, to format information received from the user such that the information is compatible with other systems (e.g., one or more of the plurality of insurance provider device 130, 140, 150), or for other reasons, such as to format the information for storage at the database of the server 110…..)    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hele’s processing to include Rixford’s conversion to a format compatible with provider specific information sets, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claim 2, Hele discloses:  The computer-implemented method of claim 1 wherein the request for an evaluation response includes one or more of: a loan application; a funding application; a credit application; a grant application; an educational institution application; a rental application; a mortgage application; an employment application; and an insurance application. (Abstract, 0025, 0099, 0112, 0114-0118 – insurance application)

With respect to claim 3, Hele discloses: The computer-implemented method of claim 1 wherein the plurality of providers includes one or more of: 42H&K Docket No.: 169362.000xx(c)Holland & Knight LLP Assignee: Briza, Inc.10 St. James Avenue Inventor: Sharma et al.Boston, MA 02116-3889 a plurality of loan providers; a plurality of funding providers; a plurality of credit providers; a plurality of grant providers; a plurality of education providers; a plurality of rental providers; a plurality of mortgage providers; a plurality of employment providers; and a plurality of insurance providers.  (Abstract, 0025, 0099, 0112, 0114-0118 – insurance carriers)

With respect to claim 4, Hele discloses: The computer-implemented method of claim 3 wherein: the dynamic evaluation model includes a plurality of dynamically-defined information inquiries; (Fig. 7, 11, 0104, 0107-reflexive questions, based on responses to earlier queries; supplemental questions) 
and the dynamic applicant information includes responses to one or more of the plurality of dynamically-defined information inquiries.  (Abstract, 0103, 0107-0109- Fig. 7A-B- users responding to questions to determine insurance eligibility / underwriting)

With respect to claim 5, Hele discloses: The computer-implemented method of claim 1 wherein each of the plurality of provider evaluation models includes a plurality of information inquiries.  (0109-0110, 0114- questions are based off of base question set of a plurality of carriers)

With respect to claim 6, Hele discloses: The computer-implemented method of claim 5 wherein generating a dynamic evaluation model includes: processing the plurality of provider evaluation models to remove redundant information inquiries defined within the plurality of provider evaluation models.  (0112- a single response can be used to populate several insurance carrier forms. i.e., new evaluation model removes redundant information inquiries defined within the models. 
0082, Figure 7- the hierarchical model grouping basic rules applicable for all carriers and products in the first node of the decision tree, where insurance specific questions (i.e, questions only applicable to a given carrier) are grouped elsewhere in decision tree))

With respect to claim 7, Hele discloses: The computer-implemented method of claim 5 wherein generating a dynamic evaluation model includes: mapping one or more information inquiries within each of the plurality of 43H&K Docket No.: 169362.000xx(c)Holland & Knight LLP Assignee: Briza, Inc.10 St. James AvenueInventor: Sharma et al.Boston, MA 02116-3889provider evaluation models to one or more information inquiries within the dynamic evaluation model.  (Examiner interprets limitation as mapping questions to insurance providers, based off of original questions provided by a given provider of the plurality; 0109-0110, 0114 in further view of Figs. 7, 11 and 82; abstract of Hele disclosing the rules as carrier and product specific.)

With respect to claim 8, Hele discloses: The computer-implemented method of claim 1 wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a user.  (Examiner interprets this as including transmitting the user data responsive to questions; 0103-0104- Referring to FIG. 11, the underwritten insurance application system employs a reflexive question engine 96 that serves questions to the user and analyzes their responses…..The question server 96 uses queries that are ordered based on responses to earlier queries to enhance the efficiency of the questioning process. The queries can be stored in decision trees and/or matrices to reflect this relationship.)

With respect to claim 9, Hele discloses: The computer-implemented method of claim 1 wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a remote computing device.  (103-103 in further view of Fig. 2, “Client”, and 0043)

With respect to claim 10, Hele discloses: The computer-implemented method of claim 1 wherein revising the dynamic evaluation model to eliminate one or more non-compatible users based, at least in part, upon a hypertree-based compatibility structure includes: comparing at least a portion of the dynamic applicant information to one or more compatibility / incompatibility criteria defined within the hypertree-based compatibility structure.    
[0020] … The process orders queries sent to a user based upon answers obtained earlier in the process so that the process becomes more efficient in approving or weeding out users based on underwriting rules (compatibility/ incompatibility criteria) for a plurality of carriers. Features include ordering queries in a decision tree structure and conducting the interview process for a plurality of carriers.
[0110] Implementation of the decision tree is flexible. Hence, rules can always be added, edited, deleted, or re-ordered as requirements dictate. This allows a question set to capture the required information for multiple carriers, e.g., all available carriers, and governmental agencies
See Also 0021, 0108, Figure 7A-B, 11- re-arranging the queries of the decision tree (i.e., revising the dynamic evaluation model) based on highest probability of excluding a user from insurance product coverage (based off of underwriting rules); the query tree architecture storing the queries (as illustrated in Figure 7, 10, 11, 0105) is interpreted as the “tree-based compatibly structure”; 0015 also characterizes the comparison between user profile and rules of carrier as a filtering process)
While Hele uses carriers’ underwriting rules to eliminate users, Hele does not explicitly state one or more providers are eliminated.  However, Hele discloses an underwriting insurance process where carriers are eliminated by a user when a user selects “subsets” of carriers from a set of carriers.  (0046- …The user profile is used to recommend 40 policies to the user based on results obtained from examination of the profile against underwriting policies or rules for multiple insurance carriers.  Based on the user's profile, e.g., age, gender, marital status, dependents' age, occupation, income, and so forth, a recommendation engine (not shown) recommends 40… life insurance carriers to the user. The user 12 can be provided with options to…select subsets of…insurance carriers)  
The sole difference between Hele and the claimed subject matter is Hele does not disclose the one or more providers are eliminated by the underwriting rules.    However, Hele teaches an underwriting insurance process where insurance carriers are eliminated. Hele shows the eliminating of carriers during insurance underwriting was known in the prior art at the time of the invention.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Hele’s users for Hele’s providers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  The result would be predictable because the users are being eliminated by the providers underwriting rules, thus the providers could also be eliminated by these rules. 		
Claims 11-20 stand rejected based on the same citation and rationale as applied to Claim 1-10, respectively. 

Claims 21-30 stand rejected based on the same citation and rationale as applied to Claim 1, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Syntactic characterization of tree database schemas”;  Nathan Goodman and Oded Shmueli. Journal of the ACM, 30(4):767-786, October 1983. (Year: 1983)
Hypergraphs for query processing (Abstract) 
“A database schema in the relational data model is a hypergraph whose nodes represent attributes (or column headings) and whose edges represent relations over those attributes (or tables with those column headings). Tree schemas are database schemas with a simple, treelike structure. Tree schemas are called acyclic schemes or acyclic hypergraphs in parts of the literature. The simple structure of tree
schemas is used to advantage in diverse areas of database management, including query processing and dependency theory.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623